Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/611,161 filed on 11/05/2019. 
Claims 1 – 26 are cancelled.
 Claims 27 – 35 are added as new.
Claims 27 – 35 are pending and ready for examination.

Priority
This application is a National Stage of International patent application PCT/CN2018/085587, filed on May 4, 2018, which claims priority to foreign Great Britain patent application No. GB 1707249.7, filed on May 5, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1707249.7, filed on May 5, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 27, 28, 30 and 32 – 35 and  are objected to because of the following informalities:  
Claim 27 recites in lines 2 and 4 “the communication device”; it should read as “the wireless communication device” to keep consistency with first recitation of “a wireless communication device” in line 1.  
Claim 27 recites in second last line, “a BSR”; it should read as “a buffer status report (BSR)”. Description of acronym is required at first time recitation in a claim.
Claim 28 recites in line 2, “the predicted amount of data”; it should read as “a predicted amount of data”.
Claim 30 recites in line 2, “the data size”; it should read as “
Claim 32 recites in line 2, “the physical layer”; it should read as “a physical layer”.
Claim 33 recites in line 3, “the expected transport block size”; it should read as “an expected transport block size”.
Claim 34 recites in line 2, “the timing of the expected requested uplink grant”; it should read as “
Claim 35 recites in line 2, “the expected time”; it should read as “
Claim 35 recites in line 1, “a number of TTIs”; it should read as “a number of transmission time intervals (TTIs)”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 


Claims 27 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over TANG (US 2019/0166486 A1) in view of Xu et al. (XU hereinafter referred to XU) (US 2020/0029353 A1).

Regarding claim 27, TANG teaches a method for enabling a wireless communication device to operate in a radio access network as a network relay device (Title, Method and device for relay transmission) to a remote device (Abstract, relay transmission method includes: a relay terminal device receives a PDU transmitted by a remote terminal device to a network device. Here, the relay terminal device is a network relay device and the remote terminal device is a remote device), wherein the communication device receives indication from the remote device as an indication of future data between the communication device and the remote device (Fig.3 and [0088], a remote terminal device generate an ADP-layer PDU; [0091], the remote terminal device contains indication information configured to indicate that the data contained in the ADP-layer PDU is relay data in the ADP-layer PDU and is not sent to the relay terminal device and is required to be forwarded to the network device by the relay terminal device; [0096], the remote terminal device sends the ADP-layer PDU to a relay terminal device. Here, data contained in the ADP-layer PDU is a future data between the network relay device and the remote device; therefore, the network relay device receives indication of the future data), wherein the relay device signals to a base station, an uplink grant request for the future data ([0105], before the relay terminal device sends the data packet to network device, the relay terminal device initiates an uplink grant request. Here, the network device is a base station; therefore, the relay device initiates/ signals an uplink grant request to the base station), wherein the uplink grant request uses a BSR message to indicate the future data requirements ([0108], the relay terminal device sends a BSR to the network device to initiate the uplink grant request; the BSR contains identifier of the remote terminal device. As mentioned above, the uplink grant request is for data packet transmission to the base station and the data (i.e. future data) is received from the remote device to be forwarded to the base station; therefore, the BSR message for the uplink grant indicates the future data requirements).
TANG does not specifically teach
wherein the communication device receives a control indication signal from the remote device. 
However, Xu teaches (Title, Resource Request Method and System, and Device
a method for enabling a wireless communication device to operate in a radio access network as a network relay device to a remote device ([0009], remote UE reports resource request information to a base station by using a relay UE), wherein the communication device receives a control indication signal from the remote device ([0013], control signaling resource pool is used by the remote UE to transmit resource request information; selects a third resource from the control signaling resource pool; and sends, to the relay UE by using the third resource, SCI. Here, sidelink control information (SCI) is a control indication signal from the remote device to the relay UE/ relay device) as an indication of future data between the communication device and the remote device ([0013], The SCI includes one or more types of information: an index of the remote UE, a size of to-be-transmitted data in a buffer corresponding to each logical channel group of the remote UE; [0079], the relay UE receives at least one BSR reported by remote UE, where a BSR sent by each remote UE is used to provide a base station with a size of available to-be-transmitted data in a buffer of the remote UE. Here, the BSR included in the SCI indicates future data between the communication device and the remote device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified TANG as mentioned above and further incorporate the teaching of Xu to add information of a relay UE. The motivation for doing so would have been to provide a resource request method and system using a relay UE to reduce power consumption of a remote UE by avoiding the remote UE to directly report the resource request information to the base station (Xu, Abstract and [0009]).

Regarding claims 28, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
TANG further teaches 
[0105], before the relay terminal device sends the data packet to the network device, initiates an uplink grant request and adopt an uplink transmission resource allocated by the network device to send the data packet to the network device; [0108], the relay terminal device sends a BSR to the network device to initiate the uplink grant request. Here, the uplink grant/ BRS is provided to the base station with the information of data for transmission).
TANG does not specifically teach
wherein the BSR message provides information about the predicted amount of data for transmission. 
However, Xu teaches 
wherein the BSR message provides the base station with information about the predicted amount of data for transmission (Abstract and [0027], BSR is used to provide a base station with a size of available to-be-transmitted data in a buffer of the remote UE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of TANG and Xu as mentioned in claim 27 and further incorporate the teaching of Xu. The motivation for doing so would have been to provide a resource request method and system using a relay UE to reduce power consumption of a remote UE by avoiding the remote UE to directly report the resource request information to the base station (Xu, Abstract and [0009]).

Regarding claims 29, combination of TANG and Xu teaches all the features with respect to claim 28 as outlined above.
TANG further teaches
wherein the BSR message is provided ahead of time ([0105], before the relay terminal device sends the data packet to network device, the relay terminal device initiates an uplink grant request; [0108], the relay terminal device sends a BSR to the network device to initiate the uplink grant request. As the uplink grant/ BRS message is send to the base station before the data packet t is sent to the base station; therefore, the BSR message is provided ahead of time).

Regarding claims 30, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
TANG further teaches
wherein the BSR message provides the base station with information that there is potential data without signalling the data size ([0105], before the relay terminal device sends the data packet to network device, the relay terminal device initiates an uplink grant request; [0108], the relay terminal device send a BSR to the network device to initiate the uplink grant request. The network device, after receiving the BSR, sends a PDCCH to the relay terminal device to schedule uplink data transmission of the remote terminal device. The relay terminal device then sends the data packet to the network device according to the PDCCH. Since, the uplink request/ BRS message is for requesting data packet transmission only; therefore, it is obvious that the BSR message provides the base station with information that there is potential data without signalling the data size).

Regarding claims 32, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
TANG further teaches
wherein the BSR message ([0108], relay terminal device sends a BSR to the network device to initiate the uplink grant request) is triggered if a predicted relay data for uplink is indicated by the physical layer ([0091], the remote terminal device indicates that the data contained in the ADP-layer PDU is relay data in the ADP-layer PDU and is not sent to the relay terminal device and is required to be forwarded to the network device by the relay terminal device; [0101], the relay terminal device recognizes the identifier information, contained in the received ADP-layer PDU, of the remote terminal device. [0111], The data packet specifically is a layer-1 data frame. [0105], before the relay terminal device sends the data packet to network device, the relay terminal device initiates an uplink grant request; [0108], the relay terminal device send a BSR to the network device to initiate the uplink grant request. Here, the layer-1 data frame is a predicted relay data for uplink. It is known that layar-1 is physical layer; therefore, the BSR message is triggered if a predicted relay data for uplink is indicated by the physical layer).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of Xu and further in view of Kim et al. (Kim hereinafter referred to Kim) (US 10,499,275 B2).

Regarding claims 31, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
TANG further teaches 
the BSR message ([0108], the relay terminal device sends a BSR to the network device to initiate the uplink grant request).
TANG does not specifically teach
wherein the BSR message is assigned with a dedicated logical channel group by a higher layer. 
However, Xu teaches 
wherein the BSR message is assigned with a dedicated logical channel group ([0174], relayed BSR MAC CE includes at least one group of BSR information that is in a one-to-one correspondence with the at least one remote UE; Each group of BSR information includes one or more types of the following information: a remote UE index, a BSR type, a logical channel group quantity (LCG Number), a logical channel group identification (LCG ID), and a buffer size. Here, the LCG Number and the LCG ID correspond to a dedicated logical channel group; therefore, the BSR message is assigned with a dedicated logical channel group).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of TANG Xu, Abstract and [0009]).
The combination of TANG and Xu does not specifically teach
wherein the BSR message is assigned with a dedicated logical channel group by a higher layer. 
However, Kim teaches (Title, Method and device for reporting buffer state during LTE-wireless LAN combining in wireless communication system)
wherein the BSR message is assigned with a dedicated logical channel group by a higher layer (Col.7: Line 15 – 18, BSR being transmitted when data to be transmitted is generated from a higher layer (RLC or PDCP layer) for a logical channel/radio bearer belonging to a logical channel group (LCG) and no data to be transmitted exists in any other LCG. Therefore, the BSR message is assigned with a dedicated LCG by a higher layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of TANG and Xu as mentioned above and further incorporate the teaching of Kim. The motivation for doing so would have been to provide methods and devices of facilitating large volume and high-speed communication service through multi-connectivity across different radio access technologies in a wireless communication system (Kim, Col.3: line 22 – 26).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of Xu and further in view of SUN et al. (SUN hereinafter referred to SUN) (US 2015/0282213 A1).

Regarding claims 33, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
The combination of TANG and Xu does not specifically teach
wherein the BSR message provides a general indication for a small or medium or large message according to a predefined or configured threshold of the expected transport block size. 
However, SUN teaches (Title, Data transmission method)
wherein the BSR message provides a general indication for a small or medium or large message (Abstract, terminal transmits a BSR message and as much of the data as is available for transmission. Therefore, the BSR message provides a general indication of available data for transmission) according to a predefined or configured threshold of the expected transport block size (Fig.4B and [0043], if the size of the granted TB is smaller than the size of available data to transmit, a Buffer Status Report (BSR) is triggered. Here, granted TB is considered as a predefined or configured threshold of the expected transport block size and the BSR is triggered based on comparison between size of the granted TB and the available data for transmission; therefore, the BSR message provides a general indication according to a predefined or configured threshold of the expected transport block size).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of TANG and Xu as mentioned in claim 27 and further incorporate the teaching of SUN. The motivation for doing so would have been to provide efficient data transmission methods in mobile cellular network (SUN, abstract).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of Xu and further in view of TANAKA (US 2017/0311338 A1).

Regarding claims 34, combination of TANG and Xu teaches all the features with respect to claim 27 as outlined above.
The combination of TANG and Xu does not specifically teach
wherein the BSR message provides an indication of the timing of the expected requested uplink grant. 
However, TANAKA teaches (Title, Radio relay station, radio base station, communication system and communication method)
wherein the BSR message provides an indication of the timing of the expected requested uplink grant (Fig.8 and [0083], The UL BSR information accumulating unit 213 accumulates reception timing information regarding UL Grant; [0091], UL BSR transmission unit 221, when sending the UL BSR to the DeNBs 103-1 and 103-2, sends the UL BSR in which information indicating the timing at which a UL Grant for the UL BSR can be received and information indicating a timing at which the UL Data can be sent to the DeNBs 103-1 and 103-2 are contained. Here, the UL BSR indicates timing at which a UL Grant can be received, i.e. the BSR message provides an indication of the timing of the expected requested uplink grant).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of TANG and Xu as mentioned in claim 27 and further incorporate the teaching of TANAKA. The motivation for doing so would have been to provide an efficient data transmission method in which UL SR and UL BSR are provided with a send feasible timing for the next Uplink communication (UL BSR and UL Data) and a reception timing for a UL Grant (TANAKA, abstract and [0223]).




Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Feng et al. (Pub. No. US 2019/0028177 A1) – “Method and device for relay transmission, and relay terminal apparatus” discloses a method and device for relay transmission, and relay terminal apparatus, used to lower processing complexity of relay transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474